

AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT BY AND BETWEEN
BLUCORA, INC. AND ERIC M. EMANS


THIS AMENDMENT NO. 2 (this "Amendment") TO THE AMENDED AND RESTATED EMPLOYMENT
AGREEMENT DATED JANUARY 6, 2015, AS AMENDED, BY AND BETWEEN ERIC M. EMANS (the
"Executive") AND BLUCORA, INC. (the “Company”)(the "Agreement"), is made and
entered into this 25th day of October 2016. Unless stated otherwise, all
capitalized but undefined terms used in this Amendment have the meaning set
forth in the Agreement.
WHEREAS, the Agreement provides Executive with certain payments and other
benefits in the event of a relocation of Executive’s position to a location that
is more than 25 miles from Bellevue, Washington;
WHEREAS, the Company anticipates relocating its headquarters, including
Executive’s position, to the State of Texas during 2017;
WHEREAS, the Company and Executive wish to clarify and amend the Agreement as a
result of such relocation; and
WHEREAS, Section 14(b) of the Agreement states that the Agreement may not be
modified except expressly in a writing signed by both parties;
NOW THEREFORE, the Agreement is hereby amended as follows:
1.    Paragraph 6(e) of the Agreement is amended to read as follows:
(e)    Termination of Employment in connection with Relocation. If, during
calendar year 2017,


(1) the Company relocates its headquarters to the State of Texas or any other
location that is more than 25 miles from Bellevue, Washington (the
“Relocation”), and


(2) either (A) Executive’s employment with the Company is terminated by the
Company without Cause, whether before or after the date of the Relocation (the
“Relocation Date”), or (B) Executive does not relocate and terminates his
employment with the Company on or after the Relocation Date,


then, subject to Section 6(i), Executive shall receive the following payments
and benefits:


(i)    a severance payment in an amount equal to one times the Executive's Base
Salary in effect as of the Termination Date and his then current Target Bonus
amount (in each case less applicable withholding taxes), which amount shall be
payable in a single lump sum on the first payroll date that is at least 60 days


132632383.1

--------------------------------------------------------------------------------




following the Termination Date (but, in any event, by no later than March 15,
2018), in accordance with Section 13(b)(ii);
(ii)    a lump-sum payment in an amount equal to (A) the monthly COBRA premium
in effect under the Company's group health plan as of the Termination Date for
the coverage in effect under such plan for the Executive (and the Executive's
spouse and dependent children) on such date multiplied by (B) 12, which amount
shall be payable in a single lump sum on the first payroll date that is at least
60 days following the Termination Date (but, in any event, by no later than
March 15, 2018), in accordance with Section 13(b)(ii); and
(iii)    notwithstanding any provision to the contrary in any applicable equity
compensation plan or any outstanding equity award agreement, the treatment of
the Executive's outstanding equity awards shall be governed solely by the
following provisions: (A) all of the Executive's outstanding equity awards
granted prior to October 25, 2016 shall fully vest and all restrictions thereon
shall lapse and (B) to the extent vested (including as a result of the
acceleration provided under this Section 6(e)(iii)), all of the Executive's
outstanding stock options shall remain exercisable until the later of one year
following the Termination Date or June 30, 2018; provided, however, that all of
the Executive's outstanding equity awards granted prior to the effective date of
this Agreement (other than outstanding stock options granted prior to the
effective date of this Agreement) shall also be governed by Section 16 of the
Company's Restated 1996 Flexible Stock Incentive Plan or Section 15 of the 2015
Incentive Plan, as applicable, and the award agreements for those equity awards.
In the event of circumstances to which both Section 6(e) and Section 6(f) of
this Agreement can reasonably be construed to apply, then solely Section 6(e)
shall apply to such circumstances. In addition, the Executive’s receipt of
payments and benefits under this Section 6(e) precludes any claim for payments
and benefits under Section 6(c) or Section 6(d).


[see next page for signatures]












2
132632383.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2.


Blucora, Inc. 


 
By:   /s/ John S. Clendening________   
Name: John S. Clendening
Title: CEO
 



 Date:    October 24, 2016
Executive 


/s/ Eric M. Emans    
Eric M. Emans
 

 
Date:    October 25, 2016 






3
132632383.1